DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-7, 9-10, 14-16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elswick et al. US 6,791,620.



5, a system for converting image data from a first image format to a second image format that approximates a three-dimensional lookup table, the system comprising:
a) a one-dimensional (“1D”) image processing operation database configured to store a plurality of image format conversion configurations for converting a plurality of images in a plurality of first formats to a plurality of second formats (video signal management system 10, Fig.1, processes images from live video signal, and store the same in a video still-store apparatus, col. 4, lines 62 to col. 5, lines 5; system 10 provides multiple channels, operating different video formats, col. 10, lines 49+).
 
b) an image format conversion selector configured to select an image format conversion from a first format of the plurality of first formats to a second format of the plurality of second formats and to access, from the 1D image processing operation database, a corresponding image format conversion configuration for converting the image data to the second format (detect input and output formats, desired filter, image fit selection, Fig.5; video image conversion module 96, Fig.3; col. 12, lines 54+; as well as color space conversion 156).
c) an image processor configured to execute a plurality of 1D processing input operations on R, G and B components of the image data, respectively, a 3X3 matrix, and a plurality of 1D processing output operations on the respective R, G and B components, microprocessor 52 in the video management system 10; calculate value for pixel S148, 3x3 pixel block, col. 13, lines 55 to col. 14, lines 13; perform color space conversion S156, Fig.5; col. 14, lines 48-65; and, format converter 96 configured to convert image to RGB bitmap format, col. 16, lines 36-40).

As to claim 6, the system according to claim 5, further comprising a user interface configured to receive a user input selection for controlling the image format conversion selector to select the image format conversion configuration (input device 22, i/o device 21, keyboard 26, remote control 18, Fig.1)

As to claim 7, see the rejection of claim 5.  

As to claim 9, the system according to claim 5, wherein the image processor is configured to perform an independent format conversion of each of the R, G and B components without mixing the R, G and B components [as] required by a 3D LUT to generate a converted signal, see the rejection of claim 5.  

10, a system for converting image data from a first image format to a second image format that approximates a three-dimensional lookup table, the system comprising:
a) an image processing operation database configured to store a plurality of image format conversion configurations for converting images in a plurality of first formats to a plurality of second formats (video signal management system 10, Fig.1, processes images from live video signal, and store the signal in a video still-store apparatus, col. 4, lines 62 to col. 5, lines 5; system 10 provides multiple channels, operating different video formats, col. 10, lines 49+).

b) an image format conversion selector configured to select an image format conversion for converting the image data from a first format of the plurality of first formats to a second format of the plurality of second formats and to access, from the image processing operation database, a corresponding image format conversion configuration for converting the image data to the second format (detect input and output formats, desired filter, image fit selection, Fig.5; video image conversion module 96, Fig.3; ; col. 12, lines 54+; as well as color space conversion 156).

c) an image processor configured to execute a plurality of processing input operations on R, G and B components of the image data, a 3X3 matrix, and a plurality of processing microprocessor 52 in the video management system 10; calculate value for pixel S148, 3x3 pixel block, col. 13, lines 55 to col. 14, lines 13; perform color space conversion S156, Fig.5; col. 14, lines 48-65; and, format converter 96 configured to convert image to RGB bitmap format, col. 16, lines 36-40).

As to claim 14, see the rejection of claim 10. 
Regarding claim 15, see input device 22, I/O device 21, keyboard 26, and remote control 18, Fig.1.
As to claim 16, see the rejection of claim 10. 

As to claim 18, see the rejection of claim 10.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Elswick.
Elswick does not specifically discloses wherein the first format is a high dynamic range (HDR) format and the second image format is a standard dynamic range (SDR).  However, these formats are well known and the conversion of the SDR to HDR and vice versa is also very well known. Official Notice is given in that having a high dynamic range (HDR) format as first format and a standard dynamic range (SDR) as the second image format  or vice versa was widely known and used in the art prior to the filing of this .

Allowable Subject Matter
Claims 1-4 are allowed.
Claims 11-13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the claimed, 
a three-dimensional lookup table (3D LUT) configured to mix R, G and B components of the image data in the first format to convert the image data to the second image format to generate a first converted signal;
a difference calculator configured to calculate an error difference between the generated first converted signal and the generated second converted signal; 
a curve calculator configured to receive the error difference and dynamically modify the plurality of variable parameters of the image format conversion configuration to obtain a minimal error difference; wherein the difference calculator is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



PMN
February 4, 2022
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422